Citation Nr: 0016024	
Decision Date: 06/16/00    Archive Date: 06/22/00

DOCKET NO.  99-03 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
right knee osteotomy with fusion and 3 inch shortening of the 
right leg, currently evaluated as 40 percent disabling.

2.  Entitlement to special monthly compensation based on the 
loss of use of the right lower extremity. 

3.  Entitlement to assistance in the purchase of an 
automobile or other conveyance.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel


INTRODUCTION

The veteran has approximately 21 years and four months of 
active duty service ending in May 1979.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a rating decision rendered in 
September 1998 by the Muskogee, Oklahoma, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in October 1998, and a statement of 
the case was issued that same month.  A substantive appeal 
was received in February 1999.


FINDINGS OF FACT

1.  The veteran's service-connected right knee osteotomy with 
fusion is manifested by complaints of pain and has resulted 
in fusion of the right knee at approximately 5 degrees and a 
three inch of shortening of the right lower extremity.

2.   The veteran has not lost the use of his right foot.

3.  The veteran's service-connected disabilities do not 
involve the loss or loss of use of one or both feet, the loss 
or permanent loss of use of one or both hands, or permanent 
impairment of vision of both eyes.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability rating in 
excess of 40 percent for service-connected right knee 
osteotomy with fusion and three inch shortening of the right 
leg have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5275 (1999).

2.  The criteria for entitlement to special monthly 
compensation for loss of use of a foot have not been met.  38 
U.S.C.A. § 1114(k) (West 1991 & Sup. 1999); 38 C.F.R. §§ 
3.350, 3.655 (1999).

3.  The eligibility criteria for financial assistance in 
acquiring an automobile or other conveyance have not been 
met.  38 U.S.C.A. §§ 3901, 3902, 5107(a) (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.808, 4.63 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board finds that all three claims 
are well-grounded under 38 U.S.C.A. § 5107(a); Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  The increased rating 
claim is clearly based on the veteran's assertions that his 
right knee disability has increased in severity, and both the 
special monthly compensation claim and the automobile 
assistance claim are based on the underlying argument that 
these benefits are warranted because of the degree of 
impairment due to service-connected disabilities.  

With a well-grounded claim arises a statutory duty to assist 
the veteran with the development of evidence in connection 
with his claim.  38 U.S.C.A. § 5107(a).  After reviewing the 
evidence of record, to include the reports of a May 1997 VA 
examination, a July 1998 VA aid and attendance examination, 
the most recent VA examination in May 1999, and a November 
1998 examination from James C. Slater, M.D., the Board finds 
that the duty to assist the veteran with the development of 
evidence in connection with his claim has been met.  

I.  Increased Rating

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The record reflects that the veteran underwent surgery during 
service for a valgus deformity of the knees, and that a one-
inch shortening of the right leg resulted.  By RO action in 
September 1979, he was granted service connection for 
residuals of an osteotomy, right knee, evaluated as 30 
percent disabling.  In May 1994, he underwent surgery for 
removal of total right knee arthroplasty, and in June 1994 he 
underwent arthrodesis and external fixation of his right 
knee.  A VA joints examination report, dated in February 
1995, indicates that the veteran's right knee was permanently 
fused at about five degrees from anatomical position, with no 
range of motion.  The RO redescribed the disability for 
rating purposes as a right knee fusion with osteotomy.  In 
May 1997, the RO increased the veteran's rating from 30 to 40 
percent, under 38 C.F.R. § 4.71a, Diagnostic Code 5275.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5275, bones of the 
lower extremity, shortening of: 3 to 31/2 inches (7.6 cms. To 
8.9 cms.) warrants a 40 percent rating.  A 50 percent rating 
is warranted where there is a shortening of 31/2 to 4 inches 
(8.9 cms to 4.2 cms).  

In this case, a VA aid and attendance or housebound 
examination report, dated in July 1998, shows that the 
examiner stated that the veteran's right leg was three inches 
shorter than his left leg.  A report from the Orthopaedic 
Surgery Centers (OSC), dated in November 1998, shows that the 
examiner noted that the veteran's right leg was 23/4 inches 
shorter than his left leg.  A May 1999 VA joints examination 
report shows that the veteran's right leg was 110 centimeters 
in length and that his left leg was 114 centimeters in 
length. 

Given the foregoing, the most favorable examination report 
(with regard to shortening of the right leg) is the July 1998 
VA aid and attendance or housebound examination report 
showing that the veteran's right leg is three inches shorter 
than his left leg.  However, the current 40 percent rating 
under Code 5275 contemplates such shortening.  As there was 
no shortening from 31/2  to 4 inches, a higher rating under 
Diagnostic Code 5275 is not warranted.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5275.  

Looking to other potentially applicable diagnostic criteria, 
the Board observes that since the veteran's right knee is 
fused, application of Diagnostic Code 5256 for ankylosis 
would be appropriate.  Under Code 5256, a 50 percent rating 
is warranted for knee, ankylosis of, in flexion between 20 
degrees and 45 degrees.  However, the medical evidence 
clearly shows that the right knee is fused at approximately 5 
degrees, and a rating in excess of 40 percent is therefore 
not warranted under Code 5256.  The provisions of Codes 5260 
and 5262 for limitation of motion are not applicable since 
there is no motion due to the fusion.  The Board also notes 
here that because the rating is not based on limitation of 
motion and there is ankylosis, the provisions of 38 C.F.R. 
§§ 4.40, 4.45 and DeLuca v Brown, 8 Vet. App. 202 (1995) 
cannot be applied to support a rating in excess of the 
current 40 percent. 

Based on the foregoing, the Board finds that the veteran's 
right knee disability is properly evaluated as 40 percent 
disabling under DC 5275.  The Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not a state 
of equipoise of the positive evidence and the negative 
evidence to otherwise permit a favorable determination as to 
this issue. 

II.  Special Monthly Compensation

The veteran asserts that he is entitled to special monthly 
compensation based on the loss of use of his right foot.

Special monthly compensation is payable for anatomical loss 
or loss of use of a foot.  Loss of use of a foot will be held 
to exist when no effective function remains other than that 
which would be equally well served by an amputation stump at 
the site of election below the knee with use of a suitable 
prosthetic appliance.  The determination will be made on the 
basis of the actual remaining function, whether the acts of 
balance, propulsion, etc., could be accomplished equally well 
by an amputation stump with prosthesis.  For example, 
extremely unfavorable complete ankylosis of the knee, or 
complete ankylosis of two major joints of an extremity, or 
shortening of the lower extremity of 3 and one half inches or 
more, will constitute loss of use of the foot involved.  
Complete paralysis of the external popliteal nerve and 
consequent foot drop, accompanied by characteristic organic 
changes including trophic and circulatory disturbances and 
other concomitants confirmatory of complete paralysis of this 
nerve, will be taken as loss of use of the foot.  38 C.F.R. 
§ 3.350.  

In this case, the veteran is shown to have undergone a right 
knee fusion, with consequent ankylosis of his right knee.  
However, the fusion is at approximately 5 degrees and is 
therefore not unfavorable under the provisions of 38 C.F.R. 
§ 3.350.  Further, although there is shortening of the right 
lower extremity, the medical evidence shows the shortening to 
be about 3 inches, not the 3 and 1/2 inches required for a 
finding of loss of use under 38 C.F.R. § 3.350.  There is 
also no evidence of complete paralysis of either external 
popliteal nerve and consequent foot drop, accompanied by 
characteristic organic changes, including trophic and 
circulatory disturbances and other concomitants confirmatory 
of complete paralysis of this nerve.

Moreover, the evidence of record shows that the veteran is 
able to ambulate with a cane, and that strength on the right 
side has been described as good with consideration of the 
right knee fusion.  The November 1998 OCS report showed that 
in optimal conditions he could walk up to 1/2 mile, and that at 
other times, he would have to rest after walking about two 
blocks.  Motor strength at the ankles was good, bilaterally.  
The July 1998 VA examination report notes that the veteran 
reported that he walked everyday and that throughout the day 
he walked four to five miles.  The Board finds that the 
evidence does not show loss of balance, propulsion, etc., to 
a degree that could be accomplished equally well by an 
amputation stump with prosthesis.  The veteran is clearly 
able to walk some distance with his cane, and his right side 
strength, and right ankle motor strength have been 
characterized as "good."  Based on the evidence and mindful 
of the provisions of 38 U.S.C.A. § 5107(b), the Board is 
unable to find that the veteran suffers loss of use of the 
right foot. 

III.  Automobile or Other Conveyance

With regard to the veteran's claim for an automobile, the 
Board first notes that in its decision, the RO determined 
that the veteran was entitled to specially adaptive equipment 
based on a showing of ankylosis of the right knee.  See 38 
U.S.C.A. § 3902; 38 C.F.R. § 3.808(b)(1)(iv).  The term 
"adaptive equipment" includes that special equipment 
necessary to assist the eligible person to get into and out 
of the vehicle.  38 U.S.C.A. § 3901.  However, the veteran 
maintains that he also meets the criteria for financial 
assistance in the purchase of an automobile. 

Financial assistance in the purchase of an automobile or 
other conveyance will be provided if the veteran's service-
connected disabilities include loss or permanent loss of use 
of one or both feet, loss or permanent loss of use of one or 
both hands, or permanent impairment of vision of both eyes to 
the required specific degree.  See 38 U.S.C.A. §§ 3901, 3902; 
38 C.F.R. § 3.808(b)(1)(i)-(iii).  

It is not disputed that the veteran has not lost his right 
lower extremity, nor are any assertions regarding permanent 
impairment of vision being advanced.  The veteran's essential 
argument is that he has lost the use of his right foot.  
However, for the reasons discussed above, the preponderance 
of the evidence is against a finding that the veteran has 
suffered the loss of use of his right foot.  There is 
therefore no basis for entitlement to assistance with the 
purchase of an automobile or other conveyance. 


ORDER

The appeal is denied as to all issues.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

